UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1534


In Re:   RANDY L. THOMAS, on behalf of A.T. (minor),

                Petitioner.




                 On Petition for Writ of Mandamus.
                        (3:07-cv-00544-GCM)


Submitted:   June 24, 2010                  Decided:   June 30, 2010


Before DUNCAN, AGEE, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Randy L. Thomas, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Randy L. Thomas, as guardian ad litem for his son,

petitions for a writ of mandamus seeking reconsideration of a

district    court   order   entered     in   an    action   filed   by   Thomas’

mother, Annie R. Smith, pursuant to 42 U.S.C. § 1983 (2006), as

well as state child custody orders.               We conclude that Thomas is

not entitled to mandamus relief.

            Mandamus relief is a drastic remedy and should be used

only in extraordinary circumstances.              Kerr v. U.S. Dist. Court,

426 U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d
509,   516-17    (4th   Cir.   2003).        Further,   mandamus    relief    is

available only when the petitioner has a clear right to the

relief sought.       In re First Fed. Sav. & Loan Ass’n, 860 F.2d
135, 138 (4th Cir. 1988).

            Mandamus may not be used as a substitute for appeal.

In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

This court does not have jurisdiction to grant mandamus relief

against state officials, Gurley v. Superior Court of Mecklenburg

County, 411 F.2d 586, 587 (4th Cir. 1969), and does not have

jurisdiction to review final state court orders, D.C. Court of

Appeals v. Feldman, 460 U.S. 462, 482 (1983).

            The relief sought by Thomas is not available by way of

mandamus.       Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                   We

                                        2
deny Thomas’ motion for judicial review and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                PETITION DENIED




                                  3